IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,998-01


                         EX PARTE TYRELL A. JACKSON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. C-371-009751-1041767-A IN THE 371ST DISTRICT COURT
                           FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to fourteen years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Jackson v. State, No. 02-09-00258-CR (Tex. App.—Fort Worth 2010, no pet.).

        Applicant contends, among other things, that his appellate counsel rendered ineffective

assistance. Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial

court has entered findings of fact and conclusions of law and recommended that we grant Applicant

an out-of-time petition for discretionary review. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
                                                                                                        2

1997).

         We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in case number 02-09-

00258-CR that affirmed his conviction in cause number 1041767D from the 371st District Court of

Tarrant County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.

         Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: March 19, 2014
Do not publish